Citation Nr: 1513568	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  11-22 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen the issue of whether the appellant's character of discharge from service is a bar to VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The appellant had active service from June 1975 to October 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In December 2011, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

The Board notes that the character of the Veteran's active service was found to be dishonorable for VA compensation purposes in a September 1980 decision, which the Veteran did not appeal.  Therefore, that decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).  Thus, the issue of the character of the Veteran's service can only be reopened with the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (Board must determine independently whether new and material evidence has been presented to reopen a claim as a jurisdictional matter, irrespective of decision of RO).

The Board remanded this matter in December 2013 for additional development.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

As noted in the Board's December 2013 remand, the appellant was issued two separate service separation forms.  The first shows that he had service from June 19, 1975, to December 28, 1978, which he contends was honorable, and which is shown as honorable on the service separation form.  That form indicates that he separated for immediate reenlistment.  The second service separation form for service from December 29, 1978, to October 9, 1979, shows a character of service of under other than honorable conditions due to misconduct.  The RO determined that since the appellant was not eligible for complete separation from service on December 28, 1978, that his entire period on appeal is not honorable for VA purposes.  However, there is no documentation from the service department as to the Veteran's eligibility for separation on December 28, 1978.

Pursuant to the Remand instructions, the RO made an inquiry to the National Personnel Records (NPRC).  It has been recently held that a request to the NPRC to verify a claimant's service does not satisfy the Secretary's duty under 38 C.F.R. § 3.203 to verify service.  Tagupa v. McDonald, 27 Vet.App. 95 (2014).  The RO did not make a request for verification for service to the Department of the Army.  Therefore, because the verifications of service issued by NPRC did not meet the criteria of 38 C.F.R. § 3.203(c) (2014), this case must be remanded for verification of service by an appropriate United States service department or an agency to which the authority has been properly delegated.

Accordingly, the case is REMANDED for the following action:

1.  Submit a request to the United States Department of the Army or other appropriate service department for verification of the appellant's service and whether the appellant was qualified for complete separation from service on December 28, 1978.  Request that the service department or properly delegated agency of authority consider the evidence regarding claimed service summarized by the representative in a March 2015 written argument.

2. Then, readjudicate the claim.  If the decision remains adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

